Exhibit 10(f)

 

EXECUTION VERSION

 

AIRCRAFT MORTGAGE AND SECURITY AGREEMENT

 

THIS AIRCRAFT MORTGAGE AND SECURITY AGREEMENT (“Mortgage”) dated as of March 31,
2004 by and among ABX AIR, Inc. (the “Borrower”), a Delaware corporation (the
“Initial Grantor” and together with any additional Domestic Subsidiaries,
whether now existing or hereafter formed which become parties to this Mortgage
by executing a Supplement hereto in substantially the form of Annex I, the
“Grantors”), and BANK ONE, NA, in its capacity as administrative agent (the
“Administrative Agent”) for the “Holders of Secured Obligations” (as such term
is defined in the “Credit Agreement” defined below).

 

PRELIMINARY STATEMENT

 

The Borrower, is party to that certain Credit Agreement among the Borrower, the
lenders from time to time parties thereto as “Lenders”, the “LC Issuer”, and the
Administrative Agent (as the same may be hereafter amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
unless otherwise defined herein, capitalized terms are used herein as therein
defined) providing for the making of Loans, Advances and other financial
accommodations to or for the benefit of, and the issuance of Letters of Credit
for the account of, the Borrower and its Subsidiaries. As a condition to the
Lenders and LC Issuer entering into the Credit Agreement and making credit
facilities available thereunder, the Lenders and LC Issuer have required that
the Grantors shall have granted the security interest contemplated by this
Mortgage for the benefit of the Administrative Agent, Lenders, LC Issuer and
other Holders of Secured Obligations on the terms and conditions hereinafter set
forth.

 

NOW, THEREFORE, in consideration of the premises set forth herein and in order
to induce the Lenders to make Loans, Advances and other financial accommodations
and the LC Issuer to issue Letters of Credit under the Credit Agreement, the
Grantors hereby agree with the Administrative Agent, for its benefit and the
benefit of the other Holders of Secured Obligations, as follows:

 

ARTICLE I

 

CERTAIN DEFINITIONS

 

SECTION 1.01. Certain Defined Terms. When used herein, the following terms shall
have the following meanings:

 

“Act” means the United States Federal Aviation Act of 1958, as amended from time
to time, and as recodified in Subtitle VII of Title 49 of the United States
Code, as the same may be in effect from time to time, together with the Federal
Aviation Regulations of the FAA, or any similar legislation of the United States
enacted to supersede, amend or supplement such Act and Regulations.

 

“Aircraft” means, collectively, each Airframe and certain of the Engines and
Propellers described in Schedule I hereto or in Schedule I to any Supplement



--------------------------------------------------------------------------------

related to such Airframe, whether or not such Engines or Propellers shall be
(when originally mortgaged hereunder or at any time and from time to time
thereafter) installed on such Airframe.

 

“Airframe” means each airframe (that is, an Aircraft except for the Propellers,
propellers, Engines or engines from time to time installed thereon) either
originally mortgaged hereunder and described in Schedule I hereto or hereafter
mortgaged hereunder pursuant to Section 2.02 below and described in Schedule I
to a Supplement, together with, in the case of each airframe referred to above,
any and all Appliances (other than complete Engines or Propellers) so long as
the same shall be incorporated or installed in or attached to such airframe.

 

“Appliances” means all appliances (including, without limitation, “appliances,”
as defined in Section 101 of the Act), instruments, equipment, apparatus, parts,
appurtenances, or accessories used, capable of being used, or intended to be
used, in operating or controlling aircraft in flight, including parachutes,
communication equipment, accessions, attachments, furnishings, auxiliary power
units, landing gear, flight instruments, seats, avionics, radios, radar,
navigation systems, galleys and any other mechanism installed in or attached to,
but not a part of, any Airframe, Engine or Propeller during flight, which are
originally mortgaged hereunder and described in Schedule I hereto or hereafter
mortgaged hereunder pursuant to Section 2.02 below and described in Schedule I
to a Supplement.

 

“Books and Records” means all now owned and hereafter acquired books, records
(including inspection, modification and overhaul records), logs (including,
flight logs and flight records), logbooks, manuals, maintenance records, bills
of sale, bills of lading, documents of title and other data applicable to any
Aircraft, Airframe, Engine, Propeller, Appliances and Spare Parts. Where
applicable, any reference to Airframes, Engines, Propellers, Appliances or Spare
Parts includes a reference to the Books and Records applicable thereto, whether
or not such reference is expressly made.

 

“Collateral” means all (i) Aircraft; (ii) Airframes; (iii) Spare Parts; (iv)
Engines; (v) Propellers; (vi) Appliances; (vii) all right, title and interest of
the Grantors in and to any lease, rental agreement, charter agreement, or other
agreements now or hereafter executed with respect to any of the Aircraft,
Airframes, Engines, Propellers, Spare Parts or Appliances, including, but not
limited to, Grantors’ right to receive, either directly or indirectly, from any
party or person, any rents or other payments due under such agreements; (viii)
all Books and Records; and (ix) all Proceeds.

 

“Default” shall mean a Default as defined in the Credit Agreement.

 

“Engine” means each aircraft engine originally mortgaged hereunder and described
in Schedule I hereto or hereafter mortgaged hereunder pursuant to Section 2.02
below and described in Schedule I to a Supplement, together with, in the case of
each aircraft engine referred to above, any and all Appliances so long as the
same shall be incorporated or installed in or attached to such aircraft engine.

 

2



--------------------------------------------------------------------------------

“FAA” means the Federal Aviation Administration, and any successor agency
thereto.

 

“Proceeds” means whatever is receivable or received when any Aircraft, Airframe,
Engine, Propeller, Spare Part, Appliance, Books and Records applicable thereto
or any other portion of the Collateral, is at any time and from time to time
sold, exchanged, collected, leased or otherwise disposed of, including, without
limitation, all rents, profits and issue earned by any Grantor and all other
right, title and interest of the Grantors under leases of any Airframe, Engine,
Propeller, Spare Part, Appliance or any other portion of the Collateral pursuant
to which any Grantor is the lessor, and all amounts payable or paid under
insurance, requisition or other payments as the result of any loss or damage to
any Airframe, Engine, Propeller, Spare Part, Appliance, or any other portion of
the Collateral.

 

“Propeller” means each aircraft propeller originally mortgaged hereunder and
described in Schedule I hereto or hereafter mortgaged hereunder pursuant to
Section 2.02 below and described in Schedule I to a Supplement, together with,
in the case of each aircraft propeller referred to above, any and all Appliances
so long as the same shall be incorporated or installed in or attached to such
aircraft propeller.

 

“Spare Parts” means any (i) engines that are maintained for installation or use
on an Aircraft and are not identified as an Engine on Schedule I, (ii)
propellers that are maintained for installation or use on an Aircraft, Engine or
engine and are not identified as a Propeller on Schedule I, (iii) Appliances,
(iv) instruments, apparatus, parts, accessories, appurtenances, appliances,
rotables, expendables, repairables, avionics and other components and parts of
any Aircraft (except Engines and Propellers), of Engines, Propellers or
Appliances, or of any other engines or propellers described on Schedule I, which
are now or in the future owned, leased or held by or on behalf of any Grantor in
connection with the use, operation or maintenance of Aircraft, Engines,
Propellers or Appliance, including, without limitation, any of the foregoing
which are or from time to time may be located at the Spare Parts Locations
described in Schedule I hereto.

 

“Spare Parts Locations” means the locations where Spare Parts are maintained by
or on behalf of the Borrower and described in Schedule I hereto or in Schedule I
to a Supplement.

 

“Supplement” means any supplement to this Mortgage, in substantially the form of
Exhibit A attached hereto and made a part hereof, executed by the Grantors
pursuant to Section 2.02.

 

3



--------------------------------------------------------------------------------

SECTION 1.02. Other Definitions. (a) The words “hereof,” “herein” and
“hereunder” and words of similar import, when used in this Mortgage, shall refer
to this Mortgage as a whole and not to any particular provision of this Mortgage
and all section references herein are to this Mortgage unless otherwise
specified.

 

(b) Unless otherwise defined herein or in the Credit Agreement, all terms
defined in the Act and Article 8 and Article 9 of the Uniform Commercial Code in
effect as of the date hereof in the State of Ohio are used herein as defined
therein.

 

ARTICLE II

 

GRANTING CLAUSES; SUBSEQUENTLY MORTGAGED EQUIPMENT;

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 2.01. Mortgage and Grant of Security Interest. Each Grantor hereby
mortgages and grants to the Administrative Agent, for the benefit of the Holders
of Secured Obligations, a security interest in the following property as
security for the due and prompt payment and performance of the Secured
Obligations:

 

(a) each Aircraft, Airframe, Engine and Propeller described in Schedule I
hereto;

 

(b) each Aircraft, Airframe, Engine and Propeller described in Schedule I to any
Supplement from time to time hereafter executed and delivered by such Grantor
pursuant to Section 2.02 below;

 

(c) each Spare Part located at the Spare Parts Locations described in Schedule I
hereto or in Schedule I to any Supplement from time to time hereafter executed
and delivered by such Grantor pursuant to Section 2.02 below;

 

(d) all Books and Records;

 

(e) all Proceeds of all or any of the Aircraft, Airframes, Engines, Propellers,
Appliances, Spare Parts and Books and Records; and

 

(f) all other portions of the Collateral.

 

SECTION 2.02. Subsequently Mortgaged Equipment. (a) Each Grantor shall subject
each aircraft, airframe, aircraft engine capable of absorbing 750 or more
takeoff horsepower (or the equivalent thrust), and propeller rated 750 or more
takeoff shaft horsepower (or the equivalent thereof), appliance and spare part
which is hereafter acquired by such Grantor to the Lien of this Mortgage by
complying with the requirements of the immediately succeeding sentence within
ten (10) days immediately following such acquisition. Whenever any Grantor shall
be required to subject any property to the Lien of this Mortgage (whether
pursuant to the immediately preceding sentence or pursuant to Section 3.05
hereof), such Grantor will:

 

(1) execute and deliver to the Administrative Agent or any Person designated by
the Administrative Agent, and duly file for recording under the Act, a
Supplement properly describing such Aircraft, Airframe, Engine, Propeller, Spare
Part and Spare Parts Location;

 

4



--------------------------------------------------------------------------------

(2) deliver to the Administrative Agent or any Person designated by the
Administrative Agent evidence satisfactory to the Administrative Agent,
including, without limitation, certificates of insurance and certified policy
endorsements, as to the due compliance by such Grantor with the insurance
provisions of Section 3.05 hereof with respect to the Collateral; and

 

(3) deliver to the Administrative Agent or any Person designated by the
Administrative Agent all filing or recording receipts and acknowledgments issued
by any Governmental Authority in connection with the filing or recording of such
Supplement.

 

(b) Until the termination of this Mortgage pursuant to Section 5.06 hereof, the
Grantors shall deliver to the Administrative Agent, on a quarterly basis and no
later than [forty-five (45)] days after the close of each calendar quarter
commencing with June 30, 2004, a statement of collateral in the form of Exhibit
B hereto (“Statement of Collateral”), which shall list each Aircraft, Airframe,
Engine, Propeller, Appliance and Spare Part acquired or sold by any Grantor
during the immediately preceding quarter (the “Statement Period”) and set forth
in detail (i) the dates of each acquisition and sale completed during the
applicable Statement Period, (ii) the makes, models, serial numbers and where
applicable, the United States registration numbers, of each such Aircraft,
Airframe, Engine, Propeller, Appliance and Spare Part acquired or sold during
the applicable Statement Period, if applicable, (iii) the value given or
received for each such acquisition or sale and (iv) the date of recordation of
each Supplement filed with the FAA during the applicable Statement Period
pursuant to Section 2.02(a) and the conveyance numbers.

 

(c) So long as no Default has occurred and is continuing and the Administrative
Agent has not given the Borrower written notice under this Section 2.02(c), each
Grantor may sell, transfer, lease or otherwise dispose of any Collateral subject
to the Lien of this Mortgage, provided that such sale, lease, transfer or
disposal constitutes, in the commercially reasonable judgment of the
Administrative Agent, the ordinary course of such Grantor’s business. Upon any
sale, transfer or disposal (other than a lease) of Aircraft, Airframe, Engine,
Propeller, Appliance and Spare Part permitted under the first sentence of this
Section 2.02(c) and under the Credit Agreement and so long as no Default has
occurred and is continuing, the Administrative Agent, upon the request of the
Borrower, will cause the Lien created hereunder on such Collateral to be
released by filing with the FAA (either by itself or through its designated
agent) appropriate release documents.

 

(d) All expenses incurred by the Administrative Agent or its designated agent in
connection with the implementation of this Section 2.02, including, without
limitation, reasonable attorney’s and paralegal’s fees and expenses for
effectuating the recordation and releases as provided in Section 2.02(b) and (c)
above, shall be paid by and for the sole account of the Grantors and shall be
added to the Secured Obligations secured hereby.

 

5



--------------------------------------------------------------------------------

SECTION 2.03. Representations and Warranties. Each Grantor represents and
warrants that, in the case of the Collateral initially or subsequently mortgaged
hereunder, on the date of this Mortgage, or on the date such Collateral is
mortgaged hereunder, as applicable:

 

(a) Such Grantor is and shall be a “citizen of the United States” as defined in
the Act and has good and marketable title to the Collateral; the Collateral is
free and clear of all Liens other than the Lien of this Mortgage, and Liens
permitted by the terms of Section 3.02 hereof; each Aircraft and Airframe is and
shall be duly registered in the name of such Grantor in accordance with the Act
and has and shall have in full force and effect a certificate of airworthiness
duly issued pursuant to such Act; and each Engine, Propeller, Appliance and
Spare Part complies with all applicable airworthiness standards of the FAA or is
maintained in accordance with a FAA approved program, if applicable;

 

(b) This Mortgage is, and each Supplement properly describing an Aircraft,
Airframe, Engine, Propeller, Spare Part or Spare Part Location shall be, in
proper form to be duly filed for recording in accordance with the Act against
the Collateral; and this Mortgage constitutes, and this Mortgage as supplemented
by such Supplement shall constitute, the legal, valid and binding obligation of
such Grantor, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency or other similar laws or
by principles of equity, and shall constitute, upon recordation by the FAA, a
duly perfected (valid as to all persons) mortgage on and security interest in
the Collateral, senior in lien priority to all competing Liens.

 

(c) All necessary approvals, authorizations, consents, licenses, certificates
and orders of the United States Department of Transportation, the FAA and any
other federal regulatory authority having jurisdiction with respect to the
ownership, use and operation of the Collateral have been obtained, and such
approvals, authorizations, consents, licenses, certificates or orders are in
full force and effect and constitute sufficient authorization therefor.

 

(d) Each such Aircraft and Airframe has been duly registered in the name of such
Grantor under Section 44102 of the Act and no such Aircraft or Airframe is
registered under the laws of any foreign country.

 

(e) No Default or Unmatured Default has occurred and is continuing.

 

(f) Schedule I hereto, together with Schedule I to each Supplement hereto,
accurately and completely describes all Spare Parts Locations and all Aircraft,
Airframes, Engines, Propellers and Spare Parts owned by such Grantor, the United
States Registration Number of each such Aircraft and Airframe, the
manufacturer’s serial number and model type of each such Aircraft, Airframe,
Propeller, Engine and Spare Part. Each Engine is rated 750 or more takeoff
horsepower and each Propeller is capable of absorbing 750 or more shaft
horsepower.

 

6



--------------------------------------------------------------------------------

(g) Each Grantor is, and shall at all times during the effectiveness of this
Mortgage be, a “Certified Air Carrier”, that is an air carrier holding a
certificate issued by the FAA pursuant to Section 44705 of Title 49 of the Unite
States Code, as may be amended, modified, recodified or supplemented from time
to time, together with all rules, regulations and interpretations related
thereto.

 

(h) All of the locations of Spare Parts and Appliances are designated as Spare
Parts Locations on Schedule I hereto and, subject to Section 3.01(c) below, the
Grantors will maintain, keep and hold all Spare Parts and Appliances only at the
Spare Parts Locations designated on Schedule I hereto.

 

ARTICLE III

 

COVENANTS

 

SECTION 3.01. Registration; Maintenance and Operation. (a) Each Grantor, at its
own cost and expense, will: (i) cause each Aircraft and Airframe to be duly
registered, and at all times thereafter to remain duly registered, in the name
of such Grantor in accordance with the Act; (ii) maintain, service, repair,
overhaul and test each Aircraft, Airframe, Engine, Propeller, Appliance and
Spare Part so as to keep the same in as good operating condition as when
originally mortgaged hereunder, ordinary wear and tear excepted, and, in the
case of each Aircraft and Airframe, in such condition as may be necessary to
enable the airworthiness certification of such Aircraft and Airframe to be
maintained in good standing at all times under the Act; and (iii) maintain all
Books and Records and other materials required by the FAA to be maintained in
respect of the Collateral.

 

(b) Each Grantor agrees that the Aircraft, Airframes, Engines, Propellers,
Appliances or Spare Parts will not be maintained, used or operated: (i) in
violation of any law or any rule, regulation or order of any government or
Governmental Authority having jurisdiction (domestic or foreign), or in
violation of any airworthiness certificate, license or registration relating to
any Aircraft issued by any such authority; (ii) in any area excluded from
coverage by any insurance required by the terms of Section 3.05 below; or (iii)
in any jurisdiction which is not a signatory to the Geneva Convention on
International Recognition of Rights in Aircraft or in any recognized or
threatened area of hostilities.

 

(c) Each Grantor will not remove, maintain or transfer any Spare Parts or
Appliances to any location other than those designated on Schedule I, unless
such Grantor (i) gives the Administrative Agent thirty (30) days prior written
notice of the intended removal, maintenance or transfer of any Spare Parts or
Appliances to a location not designated on Schedule I annexed hereto and (ii)
promptly executes and delivers to the Administrative Agent a Supplemental
Schedule I or such other agreements, documents and instruments (and takes such
further action) as Administrative Agent may deem reasonably necessary or
desirable to perfect and protect its interest in the Collateral, including the
recordation of appropriate instruments with the FAA and the filing of financing
statements under the Uniform Commercial Code.

 

7



--------------------------------------------------------------------------------

(d) In the event that during the effectiveness of this Mortgage, any Grantor
shall be required or be permitted to place on, affix to or install upon any
Aircraft or any Engine or Propeller or any other aircraft engine or propeller,
any of the Engines, Propellers, Spare Parts or Appliances in replacement of
those then placed on, affixed to or installed on the Aircraft or such Engine or
Propeller, such Grantor may do so provided that, in addition to any other
requirements provided for in this Mortgage:

 

(i) the Administrative Agent is not divested of its security interest in and
lien upon any Aircraft, Engines, Propellers, Spare Parts, or Appliances placed,
installed or affixed to, in or on the Aircraft and that no such placed, affixed
or installed item shall be or become subject to the lien, security interest or
claim of any person except for the Administrative Agent on behalf of the Holders
of Secured Obligations except as permitted under the Credit Agreement or other
Loan Documents;

 

(ii) such Grantor’s title to every such placed, affixed or installed item shall
continue to be subject to the security interest and lien of the Administrative
Agent, and each of the provisions of this Mortgage, and each such item shall
remain so encumbered and so subject except as permitted under the Credit
Agreement or other Loan Documents;

 

(iii) the item which is removed shall be and/or remain subject to the first and
prior security interest and lien of the Administrative Agent except as permitted
under the Credit Agreement or other Loan Documents; and

 

(iv) no breach or default under any lease, mortgage or other agreement governing
the Aircraft or any Engine or Propeller or any other engine or propeller shall
occur by reason of such placement, installation, affixation or removal of such
items as provided herein.

 

(e) In the event that any of the Engines, Propellers, Spare Parts or Appliances
are installed upon any Aircraft or upon any Engine or Propeller or other
aircraft engine or propeller, then, without limiting the Administrative Agent’s
other rights, such additional item shall not be considered as an accession to
such Aircraft, Engine, Propeller, other aircraft engine or propeller.

 

SECTION 3.02. Liens. Except as permitted under the Credit Agreement or the other
Loan Documents, each Grantor (i) will not create or suffer to exist any Lien
upon or with respect to the Collateral except for the Lien of this Mortgage, and
with respect to any Aircraft undergoing conversion, Liens imposed by law, such
as landlords’, wage earners’, carriers’, warehousemen’s and mechanics’ liens and
other similar liens arising in the ordinary course of business and (ii) shall
promptly, at its own expense, take such action as may be necessary to duly
discharge any such Lien, except for the Lien created by this Mortgage and
existing Liens permitted under Schedule 6.15 of the Credit Agreement.

 

SECTION 3.03. Taxes. Each Grantor will pay, and hereby indemnifies the
Administrative Agent from and against, any and all fees and taxes, levies,
imposts, duties, charges or withholdings together with any penalties, fines or
interest thereon (any of the foregoing, for the purposes of this Section 3.03,
being called a “Tax”), which may from time to

 

8



--------------------------------------------------------------------------------

time be imposed on or asserted against the Administrative Agent or the
Collateral or any interest therein by any Federal, state or local government or
other taxing authority in the United States or by any foreign government or
subdivision thereof or by any foreign taxing authority upon or with respect to:
(a) any Aircraft, Airframe, Engine, Propeller, Appliance or Spare Part or any
interest therein, (b) the manufacture, purchase, ownership, mortgaging
hereunder, lease, sublease, use, storage, maintenance, sale or other disposition
any Aircraft, Airframe, Engine, Propeller, Appliance or Spare Part, (c) any
rentals or other earnings payable therefor or arising therefrom or the income or
other proceeds received with respect thereto, or (d) this Mortgage; provided,
however, that, unless the payment of any such Tax shall be a condition to the
enforceability of this Mortgage or the perfection of the Lien hereof or unless
proceedings shall have been commenced to foreclose any Lien which may have
attached as security for such Tax, nothing in this Section 3.03 shall require
the payment of any Tax so long as and to the extent that the validity thereof
shall be contested in good faith by appropriate legal proceedings and such
Grantor shall have set aside on its books adequate reserves with respect
thereto.

 

SECTION 3.04. Possession. Except as provided in Section 2.02(c) hereof, each
Grantor will not, without the prior written consent of the Administrative Agent,
lease, sublease or otherwise in any manner deliver, transfer or relinquish
possession or control of, or transfer any right, title or interest of such
Grantor in the Collateral or install any Engine, Propeller, Appliance or Spare
Part, or permit any Engine, Propeller, Appliance or Spare Part to be installed,
on any airframe other than an Aircraft or Airframe.

 

SECTION 3.05. Insurance. (a) Each Grantor at its expense shall carry insurance
with respect to the Collateral as required pursuant to the Credit Agreement,
together with such endorsements in favor of the Administrative Agent as are
required under the Credit Agreement.

 

(b) Upon the occurrence and continuance of a Default, all insurance payments
received by the Administrative Agent or any Grantor with respect to the
Collateral shall be (if received by any Grantor, immediately paid to the
Administrative Agent) held and applied by the Administrative Agent against the
Secured Obligations as provided under the Credit Agreement or, as provided in
the Pledge and Security Agreement, be paid by the Administrative Agent to, or be
retained by, such Grantor for application by such Grantor to the repair of the
damage to the Aircraft, Airframe, Engine, Propeller, Appliance or Spare Part for
which such insurance was paid.

 

SECTION 3.06. Inspection. Each Grantor will permit the Administrative Agent by
its officers or agents to inspect any and all of the Collateral including,
without limitation, the Books and Records, at such reasonable times as the
Administrative Agent may from time to time request.

 

SECTION 3.07. The Administrative Agent’s Right to Perform for the Grantor. If
any Grantor fails to perform or comply with any of its agreements contained
herein, the Administrative Agent may perform or comply with such agreement, and
the amount of the costs and expenses incurred in connection with the performance
of or compliance with such agreement, shall be payable to the Administrative
Agent by such Grantor on demand and shall be secured by the Lien of this
Mortgage and the other Collateral.

 

9



--------------------------------------------------------------------------------

SECTION 3.08. Further Assurances. Each Grantor at its expense will promptly and
duly execute and deliver such documents (including original bills of sale and
other documents of title with respect to any Aircraft, Airframes, Aircraft,
Propellers, Engines, Appliances or Spare Parts) and assurances and take such
action as may be reasonably necessary, or as the Administrative Agent may from
time to time reasonably request, in order to more effectively carry out the
intent and purpose of this Mortgage and to establish, protect and perfect the
rights, remedies and security interests created or intended to be created in
favor of the Administrative Agent for the benefit of the Holders of Secured
Obligations hereunder, including, without limitation, taking commercially
reasonable steps to procure a waiver or release of any Lien relating to any
Aircraft, Airframe, Engine, Propeller, Appliance or Spare Part held by any
mechanic, bailee, or by any landlord of premises on which any Aircraft,
Airframe, Engine, Propeller, Appliance or Spare Part may be now or hereafter
located, or by any other person or entity holding a Lien not of public record
against any portion of the Collateral which is not otherwise permitted under the
Credit Agreement or other Loan Documents; provided, however, any Grantor’s
failure to obtain such waiver or release of Lien shall not constitute a Default.
In the event any Grantor is unable to obtain such waiver or release of Lien, the
respective Aircraft, Airframe, Engine, Propeller, Appliance or Spare Part shall
not be included within the definition of Eligible Aircraft or Eligible Engine
under the terms of the Credit Agreement.

 

ARTICLE IV

 

EVENTS OF DEFAULT AND REMEDIES

 

SECTION 4.01. Remedies. If any Default shall have occurred and be continuing:

 

(a) The Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the
Uniform Commercial Code in effect in the State of Ohio at that time (the
“Uniform Commercial Code”) (whether or not the Uniform Commercial Code is
applicable thereto). The Administrative Agent also may (i) without notice,
demand or legal process of any kind, all of which each Grantor hereby waives to
the extent permitted by applicable law, at any time or times enter any Grantor’s
premises and either (x) take physical possession of the Collateral and maintain
such possession on such Grantor’s premises and continue the operation of such
Grantor’s business at such premises, at no cost to the Administrative Agent, or
(y) remove the Collateral or any part thereof, to such other places as the
Administrative Agent may desire, (ii) require any Grantor to, and each Grantor
hereby agrees that it will at its own expense and upon request of the
Administrative Agent forthwith, assemble all or part of the Collateral as
directed by the Administrative Agent and make them available to the
Administrative Agent at a place to be designated by the Administrative Agent
which is reasonably convenient to both parties, and (iii) without notice, except
as specified below, sell, lease, assign, grant an option or options to purchase
or otherwise dispose of the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Administrative Agent’s offices
or elsewhere, for cash, on credit or for future delivery, and upon such other
terms as the Administrative Agent may deem commercially reasonable. The
Administrative Agent agrees that it will notify such Grantor of the intended
disposition of any of the Collateral within a commercially reasonable time prior
to such intended disposition, the time of delivery of which notice the parties
agree shall in no event be required to be greater

 

10



--------------------------------------------------------------------------------

than ten (10) Business Days. The Administrative Agent shall not be obligated to
make any sale of any of the Collateral regardless of notice of sale having been
given. The Administrative Agent may adjourn any public or private sale from time
to time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.

 

(b) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EXCEPT AS REQUIRED UNDER THE
CREDIT AGREEMENT OR OTHER LOAN DOCUMENTS EACH GRANTOR HEREBY IRREVOCABLY WAIVES
ALL RIGHTS TO NOTICE AND HEARING OF ANY KIND PRIOR TO THE EXERCISE BY THE
ADMINISTRATIVE AGENT OF ITS RIGHTS TO (I) REPOSSESS THE COLLATERAL WITHOUT
JUDICIAL PROCESS OR (II) REPLEVY, ATTACH OR LEVY UPON SUCH COLLATERAL WITHOUT
PRIOR NOTICE OR HEARING.

 

(c) The Administrative Agent is hereby irrevocably appointed the true and lawful
attorney of each Grantor, in its name and stead, to make all necessary
conveyances of the Collateral so sold. Nevertheless, if so requested by the
Administrative Agent or by any purchaser, such Grantor shall confirm any such
sale or conveyance by executing and delivering all proper instruments of
conveyance or releases as may be designated in such request.

 

(d) Notwithstanding any contrary provision of this Article IV or any other
provision of this Mortgage, in no event shall the Administrative Agent be deemed
to have waived its right to cause any portion of the Collateral to be seized by
a sheriff or United States Marshall or be subject to foreclosure and sale by
judicial process.

 

SECTION 4.02. Quiet Use and Enjoyment. Subject to the Administrative Agent’s
rights and remedies otherwise set forth in this Article IV, so long as no
Default shall have occurred and be continuing, the Administrative Agent hereby
agrees that it will not disturb or interfere with the quiet use, operation or
enjoyment by any lessee of the Collateral which is subject to the Lien of this
Mortgage which has been leased to any such lessee by any Grantor as permitted
under Section 2.02(c) hereof.

 

SECTION 4.03. Waiver of Appraisement, Etc. Each Grantor agrees, to the fullest
extent that it lawfully may, that it will not (and hereby irrevocably waives its
right to) at any time plead, or claim the benefit or advantage of, any
appraisement, valuation, stay, extension, moratorium, or redemption law now or
hereafter in force, in order to prevent or hinder the enforcement of this
Mortgage or the absolute sale of the Collateral by Administrative Agent as
permitted hereunder. Each Grantor, for itself and all who may claim under it,
waives, to the extent that it lawfully may, all right to have all or any portion
of the Collateral marshaled upon any foreclosure hereof.

 

SECTION 4.04. Remedies Cumulative. No remedy herein conferred upon the
Administrative Agent is intended to be exclusive of any other remedy, but every
such remedy shall be cumulative and shall be in addition to every other remedy
herein conferred, conferred in any of the other Loan Documents or now or
hereafter existing in law.

 

11



--------------------------------------------------------------------------------

SECTION 4.05. Delay or Omission; Possession of Notes. (a) No delay or omission
of the Administrative Agent to exercise any right or remedy arising upon the
happening of any Unmatured Default or Default shall impair any right or remedy
or shall be construed to be a waiver of any such Unmatured Default or Default or
an acquiescence therein; and every right and remedy given to the Administrative
Agent by this Article IV or by applicable law may be exercised from time to time
and as often as may be deemed expedient by the Administrative Agent.

 

(b) All rights of action under this Mortgage may be enforced by the
Administrative Agent without the possession of any promissory note, guaranty or
other instrument evidencing all or any portion of the Secured Obligations or the
production thereof in any proceeding.

 

ARTICLE V

 

MISCELLANEOUS PROVISIONS

 

SECTION 5.01. Amendments; Etc. No amendment or waiver of any provision of this
Mortgage nor consent to any departure by any Grantor herefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Administrative Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

 

SECTION 5.02. Administrative Agent’s Duty, Indemnification and Marshalling. (a)
The Administrative Agent shall have no duty with respect to any of the Grantors’
property including, without limitation, Aircraft, Airframes, Engines,
Propellers, Appliances, Spare Parts and Books and Records. Without limiting the
generality of the foregoing, the Administrative Agent shall be under no
obligation to take any steps necessary to preserve the rights of any Grantor in
any of its property including, without limitation, Aircraft, Airframes, Engines,
Propellers, Appliances, Spare Parts and Books and Records, against any other
parties but may do so at its option provided that all expenses incurred in
connection therewith shall be for the sole account of such Grantor and shall be
added to the Secured Obligations secured hereby.

 

(b) To the extent that any Grantor makes a payment or payments to the
Administrative Agent or the Administrative Agent receives any payment or
Proceeds for the benefit of any Holder of Secured Obligations, which payment(s)
or Proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any party under any bankruptcy law, state or federal law, common law
or equitable cause, then, to the extent of such payment or Proceeds received,
the Secured Obligations or any part thereof intended to be satisfied shall be
revived and continue in full force and effect, as if such payment or Proceeds
had not been received by the Administrative Agent.

 

SECTION 5.03. Limitation by Law; Severability. (a) All rights, remedies and
powers provided in this Mortgage may be exercised only to the extent that the
exercise thereof does not violate any applicable provision of law, and all the
provisions of this Mortgage are intended to be subject to all applicable
mandatory provisions of law which may be controlling

 

12



--------------------------------------------------------------------------------

and to be limited to the extent necessary so that they will not render this
Mortgage invalid or unenforceable, in whole or in part, or not entitled to be
recorded, registered or filed under the provisions of any applicable law.

 

(b) If any provision of this Mortgage is held to be prohibited or unenforceable
in any jurisdiction the substantive laws of which are held to be applicable
hereto, such prohibition or unenforceability shall not affect the validity or
enforceability of the remaining provisions hereof and shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

SECTION 5.04. Binding Effect; Successors and Assigns. This Mortgage shall be
binding upon and inure to the benefit of the parties hereto and shall inure to
the benefit of the Holders of Secured Obligations and their respective
successors and permitted assigns. Nothing set forth herein, in the Credit
Agreement or in any Loan Document is intended or shall be construed to give any
other Person any right, remedy or claim under, to or in respect of this
Mortgage, the Credit Agreement, any Loan Document or any of the Grantors’
property including, without limitation, any of the Collateral. Grantors’
successors and assigns shall include, without limitation, a receiver, trustee or
debtor-in-possession thereof or therefor.

 

SECTION 5.05. Notices. All notices and other communications provided for
hereunder shall be given in the manner and to the addresses set forth in the
Credit Agreement.

 

SECTION 5.06. Survival of Representations and Warranties; Nature and
Continuation of the Administrative Agent’s Security Interest; Termination of the
Administrative Agent’s Security Interest. Each Grantor covenants, warrants, and
represents to the Holders of Secured Obligations that all representations and
warranties of such Grantor contained in this Mortgage are true at the time of
such Grantor’s execution of this Mortgage, shall survive the execution, delivery
and acceptance hereof by the parties hereto and the closing of the transactions
described in the Credit Agreement and the other Loan Documents and shall
continue in effect until all of the Secured Obligations shall have been paid in
full in cash and the Credit Agreement has been terminated. This Mortgage shall
create a continuing security interest in the Collateral, and shall terminate
only when the Secured Obligations have been indefeasibly paid in full in cash
and the Credit Agreement has been terminated or, with respect to a particular
item of collateral, when such collateral is released from the lien created
hereby in accordance with the terms of Section 2.02(c) hereof or as permitted
under the Credit Agreement.

 

SECTION 5.07. Governing Law; Terms; Severability.

 

(a) CHOICE OF LAW. THIS MORTGAGE SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF OHIO, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE
TO NATIONAL BANKS.

 

(b) If any provision of this Mortgage shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Mortgage.

 

SECTION 5.08. No Waiver; Remedies. No failure on the part of the Administrative
Agent or any Lender, the LC Issuer or any other Holder of Secured Obligations to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.

 

13



--------------------------------------------------------------------------------

SECTION 5.09. Marshalling; Recourse to Security. None of the Holders of Secured
Obligations shall be under any obligation to marshall any assets in favor of any
Grantor or any other party or against or in payment of any or all of the Secured
Obligations. Recourse to security shall not be required at any time.

 

SECTION 5.10. Further Indemnification. Each Grantor agrees to pay, and to save
the Administrative Agent and the Holders of Secured Obligations harmless from,
any and all liabilities with respect to, or resulting from any delay in paying,
any and all excise, sales or other similar taxes which may be payable or
determined to be payable with respect to any of such Grantor’s property
including, without limitation, any of the Collateral or in connection with any
of the transactions contemplated by this Mortgage.

 

SECTION 5.11. Counterparts. This Mortgage may be executed in separate
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same instrument.

 

[signatures follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Mortgage to be duly
executed, as of the day and year first above written.

 

ABX AIR, INC., as a Grantor

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

BANK ONE, NA, as Administrative Agent

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

Aircraft Mortgage and Security Agreement



--------------------------------------------------------------------------------

ANNEX I

 

to

 

AIRCRAFT MORTGAGE AND

 

SECURITY AGREEMENT

 

Reference is hereby made to the Aircraft Mortgage and Security Agreement (the
“Mortgage”), dated as of March 31, 2004, made by each of ABX AIR, INC., a
Delaware corporation (the “Borrower”) (the “Initial Grantor”, and together with
any additional Domestic Subsidiaries, including the undersigned, which become
parties thereto by executing a Supplement in substantially the form hereof, the
“Grantors”), in favor of the Administrative Agent. Capitalized terms used herein
and not defined herein shall have the meanings given to them in the Mortgage. By
its execution below, the undersigned, [NAME OF NEW GRANTOR], a
[                                                 ] [corporation/limited
liability company] agrees to become, and does hereby become, a Grantor under the
Mortgage and agrees to be bound by such Mortgage as if originally a party
thereto. By its execution below, the undersigned represents and warrants as to
itself that all of the representations and warranties contained in the Mortgage
are true and correct in all respects as of the date hereof. [NAME OF NEW
GRANTOR] represents and warrants that the supplements to the Exhibits to the
Mortgage attached hereto are true and correct in all respects and such
supplements set forth all information required to be scheduled under the
Mortgage. [NAME OF NEW GRANTOR] shall take all steps necessary to perfect, in
favor of the Administrative Agent, a first-priority security interest in and
lien against [NAME OF NEW GRANTOR]’s Collateral.

 

IN WITNESS WHEREOF, [NAME OF NEW GRANTOR], a
[                                    ] [corporation/limited liability company]
has executed and delivered this Annex I counterpart to the Mortgage as of this
     day of                 ,         .

 

[NAME OF NEW GRANTOR]

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Aircraft Mortgage and Security Agreement